Citation Nr: 0506553	
Decision Date: 03/08/05    Archive Date: 03/21/05

DOCKET NO.  03-12 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to service connection for cardiac arrhythmia as 
being secondary to the service connected post-traumatic 
stress disorder (PTSD).



ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel









INTRODUCTION

The veteran had active service from June 1968 to March 1970.

This appeal arises from a December 2002 rating decision of 
the Sioux Falls, South Dakota Regional Office (RO).

By rating decision in September 2004, entitlement to service 
connection for hypertension was granted; accordingly, this 
issue is no longer on appeal.

The Board also notes that the veteran has repeatedly 
indicated that he was advancing his claim of service 
connection for cardiac arrhythmia on the basis of secondary 
service connection or on the basis of aggravation under Allen 
v. Brown, 7 Vet. App. 439 (1995).  He further conceded that 
cardiac arrhythmia was not first manifest in service; 
accordingly, the instant appeal deals only with secondary 
service connection and Allen aggravation.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's service connected PTSD has not caused or 
made chronically worse his cardiac arrhythmia.  


CONCLUSION OF LAW

The veteran's cardiac arrhythmia is not proximately due to or 
the result of the service connected PTSD.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.310 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

A March 1966 statement from Don Penly, M.D., indicates that 
in 1958 the veteran was diagnosed with rheumatic fever.  
During the acute phase, he experienced joint and cardiac 
complications which cleared during convalescence.  

On the pre-induction examination in June 1967, a history of 
rheumatic fever in 1958 was noted.  A suspected unproven 
recurrence in 1960 was noted with no sequalae.  No murmur was 
heard on examination.  The heart and vascular systems were 
clinically evaluated as being normal.  

On the June 1968 induction examination, no murmur was heard.  
The heart and vascular systems were clinically evaluated as 
normal.  

On the March 1970 separation examination, the heart and 
vascular systems were clinically evaluated as being normal.  

An April 1976 private medical report indicates that an 
electrocardiogram conducted in June 1971 had been interpreted 
as normal.  

A June 1971 private medical report shows that no murmurs were 
heard on examination.  The first sound was of good quality.  
In July 1971, the complete physical examination was negative.

On VA examination in April 1976, the veteran's heart was not 
enlarged to percussion.  There were no murmurs.  There was no 
arrhythmia.  There was no arteriosclerosis of the 
extremities.  Chest x-rays revealed that the heart was not 
enlarged.  

The veteran submitted an April 2002 claim of service 
connection for cardiac arrhymia that was caused or aggravated 
by PTSD.  He maintained that many years of stress, anxiety, 
and inner turmoil due to PTSD either caused or contributed 
materially and substantially to cause his cardiac arrhythmia.  

A July 2001 private medical report shows that an 
electrocardiogram had revealed sinus bradycardia without 
acute changes.  On examination, the heart had a regular rate 
and rhythm without murmurs.  

An April 1984 Mercy Hospital report shows that the veteran 
reported suffering from increased fatigue during the last 
year while playing tennis with associated palpitations and 
rapid heart rate while relaxing.  He was evaluated and the 
diagnosis was hyperthyroidism.  Cardiac examination revealed 
normal S1 and S2.  The diagnosis was hyperthyroidism.

On VA examination in March 2004, it was noted that the 
veteran reported the onset of cardiac arrhythmia in the early 
1990s.  He indicated that he had been told that his 
arrhythmia could be induced by stress.  He had never received 
treatment for arrhythmia.  He reported suffering from an 
irregular heartbeat at least once a week, but that he had 
never been treated at such a time.  The veteran believed that 
his PTSD may have aggravated his cardiac arrhythmia.  An 
electrocardiogram in January 2004 showed marked bradycardia.  
The impressions included a recent diagnosis of paroxysmal 
atrial fibrillation.  A history of rheumatic heart disease 
was noted.  A echocardiogram did not reveal any valvular 
disease in the veteran.  It was opined that the veteran's 
cardiac arrhythmia was not related in any way to his PTSD.

A March 2004 VA treatment notation shows that the veteran 
presented with palpitations and new onset atrial 
fibrillation.  The veteran reported having palpitations of 
the past four years or so.  A possible trigger may be stress 
which he was feeling more recently at work with a new boss.  
An assessment of new onset atrial fibrillation was made with 
an etiology to include thyroid disease and a past medical 
history of rheumatic fever as a child.  


Analysis

In claims of secondary service connection, the provisions of 
38 C.F.R. § 3.310(a) allow for a grant of service connection 
where the evidence shows that a chronic disability or 
disorder has been caused by an already service-connected 
disability.  38 C.F.R. § 3.310(a).  See also Allen v. Brown, 
8 Vet. App. 439, 448 (1995) (en banc) (when aggravation of a 
non-service-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.).

In this case, the veteran claims that cardiac arrhythmia, 
which the veteran avers was first manifest many years after 
service, was caused or aggravated by service-connected PTSD.  
The main evidence in support of the putative connection 
between the veteran's service-connected PTSD and cardiac 
arrhythmia is found in his lay statements.  (Competent lay 
evidence is evidence not requiring that the proponent have 
specialized education, training or experience.  Lay evidence 
is competent if it is provided by a person who has knowledge 
of the facts or circumstances and conveys matters that can be 
observed and described by a layperson.  38 C.F.R § 
3.159(a)(1) (2004).)  Nevertheless, where, as here, the 
analysis must rely on medical evidence, lay testimony may not 
be relied upon because medical testimony, by its very nature, 
requires specialized education, training, and experience.  
Thus, while the veteran is competent to describe the symptoms 
he experiences regarding his cardiac arrhythmia, as a 
layperson, his statements as to the medical diagnosis or 
causation of any medical disability do not constitute 
competent medical evidence.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); 38 C.F.R. § 3.159(a)(1).

In response to the veteran's contentions in this case, the 
appeal was remanded from the Board to the RO in February 2004 
to obtain a medical nexus opinion.  In the March 2004 report 
of examination, the physician accurately recounted the 
pertinent medical history as well as the veteran's 
contentions.  It was noted that the veteran alleged that 
cardiac arrhythmia was either secondary to or aggravated by 
the service connected PTSD.  The physician noted that the 
veteran had a history or rheumatic heart disease, but he 
noted that an echocardiogram had not revealed any valvular 
disease.  The recent diagnosis of atrial fibrillation was 
also noted.  Based on all of the above factors, the physician 
opined that the veteran's cardiac arrhythmia was not related 
in any way to his PTSD.  

The Board notes the veteran's June 2004 contention that the 
March 2004 medical opinion was incomplete as it did not 
address the issue of Allen aggravation.  To the contrary, in 
the report of examination, the physician laid out the 
parameters of the requested medical opinion to include 
whether the service connected PTSD was the proximate cause of 
cardiac arrhythmia or whether PTSD aggravated the cardiac 
arrhythmia.  The physician opined that the cardiac arrhythmia 
was not related in any way to the veteran's PTSD.  This 
opinion is clear and unequivocal.  It addresses both bases of 
the veteran's claim; that is, secondary service connection 
and aggravation.  Moreover, there is no medical evidence or 
opinion to the contrary. 

In light of the foregoing, it is the Board's conclusion that 
the preponderance of the evidence is against the veteran's 
claim of entitlement to service connection for cardiac 
arrhythmia as being secondary to or aggravated by the 
service-connected PTSD.  Accordingly, the veteran's claim of 
service connection for cardiac arrhythmia secondary to the 
service connected PTSD must be denied.


The Veterans Claims Assistance Act of 2000

In adjudicating the veteran's claim, the Board has considered 
the applicability of the regulations implementing the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)), which 
was signed into law on November 9, 2000.  38 C.F.R. § 3.159 
(2004).  These implementing regulations are applicable to all 
claims filed on or after the date of enactment of the VCAA - 
November 9, 2000 - or filed before the date of enactment and 
not yet final as of that date.  VAOPGCPREC 7-2003.  The 
regulations include an enhanced duty on the part of VA to 
notify a claimant of the information and evidence necessary 
to substantiate a claim for VA benefits and which information 
or evidence, if any, the claimant is expected to obtain and 
submit, and which evidence will be retrieved by VA.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The implementing regulations, among other things, modified 
VA's duties to notify and to assist claimants.  First, the 
changes imposed obligations on the agency when adjudicating 
veterans' claims.  With respect to the duty to notify, VA 
must inform the claimant of information "that is necessary to 
substantiate the claim" for benefits. 38 C.F.R. § 3.159.  
Second, the regulations set out in detail the agency's "duty 
to assist" a claimant in the development of claims for VA 
benefits.  The new regulations provide in part that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for VA benefits.  Id.

VA has a duty to notify a claimant if his or her application 
for benefits is incomplete.  The required notice must inform 
the applicant of any information necessary to complete the 
application.  38 C.F.R. § 3.159(b)(2) (2004).  The purpose of 
the first notice is to advise the claimant of any 
information, or any medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  In this case, the veteran's application is 
complete.  There is no outstanding information required, such 
as proof of service, type of benefit sought, or status of the 
veteran, to complete the application.

Once VA is in receipt of a complete or substantially complete 
application, VA must provide certain additional notices.  As 
noted above, there is an enhanced duty on the part of VA to 
notify a claimant of the information and evidence necessary 
to substantiate a claim for VA benefits and which evidence, 
if any, the veteran is expected to obtain and submit, and 
which evidence will be retrieved by VA.  Quartuccio, supra.  
In those cases where notice is provided to the claimant, 
notice is to be provided to advise that if such information 
or evidence is not received within one year from the date of 
such notification, no benefit may be paid or furnished by 
reason of the claimant's application.  38 U.S.C.A. § 5103(b) 
(West 2002).  In addition, 38 C.F.R. § 3.159(b) details the 
procedures by which VA will carry out its duty to provide 
notice.

In certain situations, if in response to a notice of its 
decision on a claim for which VA has already given the 
section 5103(a) notice, VA receives a notice of disagreement 
that raises a new issue, 38 U.S.C. § 7105(d) requires VA to 
take proper action and issue a statement of the case (SOC) if 
the disagreement is not resolved.  Section 5103(a) does not 
require VA to provide notice of the information and evidence 
necessary to substantiate the newly raised issue.  See 
VAOPGCPREC 8-2003.  In this case, the Board has conducted a 
complete and thorough review of the appellant's claims 
folder.  The Board finds that the RO advised the appellant of 
the evidence necessary to support his claim of service 
connection.  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate his claim.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  In this 
case, the RO sent the appellant letters dated in May 2002 and 
March 2004 as well as the statement of the case in April 2003 
and supplemental statements of the case in June and September 
2004, which notified the appellant of the type of evidence 
necessary to substantiate his claim.  The documents also 
informed him that VA would assist in obtaining identified 
records, but that it was the appellant's duty to give enough 
information to obtain the additional records and to make sure 
the records were received by VA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (holding that both the statute, 
38 U.S.C.A. § 5103(a), and the regulation, 38 C.F.R. § 3.159, 
clearly require the Secretary to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary).  The 
above documents also informed the appellant about the 
information and evidence he is expected to provide. 

The Board also notes that the VCAA's duty-to-assist provision 
under 38 C.F.R. § 3.159 has been fulfilled.  This section of 
the new regulation sets forth several duties for VA in those 
cases where there is outstanding evidence to be obtained and 
reviewed in association with a claim for benefits.  VA must 
make reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim. 38 C.F.R. § 
3.159(c), (d) (2004).  To the extent possible, VA has 
obtained all pertinent records from sources identified by the 
veteran with regards to his claim.  All available VA and 
private medical records have been obtained.  In addition, the 
issue on appeal was remanded in February 2004 to obtain a VA 
medical nexus opinion. 

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 C.F.R. 
3.159(c)(4) (2004).  In this case, the veteran was afforded a 
VA examination in March 2004 and the report of examination 
included a medical nexus opinion regarding the putative link 
between PTSD and cardiac arrhythmia.  The current record 
contains sufficient medical evidence to fully and fairly 
evaluate the veteran's appeal.  As an additional examination 
is unnecessary, the Board finds that the RO has satisfied the 
duty-to-assist obligations with respect to medical 
examinations.

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  Therefore, the Board finds 
that VA has complied with the duty-to-assist requirements 
found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  However, under the Veterans Benefits 
Act of 2003, it is now permissible for VA to adjudicate a 
claim before the expiration of the statutory one-year period 
within which a claimant has to respond after receiving a VCAA 
notice.  This provision is retroactive to the date of the 
VCAA, November 9, 2000.  See Veterans Benefits Act of 2003, 
Pub.L. 108-183, § 701, 117 Stat. 2651 (Dec. 16, 2003) (to be 
codified at 38 U.S.C. § 5103(b)).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
Pelegrini standard was upheld as the veteran received VCAA 
notice in May 2002 prior to the initial unfavorable AOJ 
decision in December 2002.   


ORDER

Entitlement to service connection for cardiac arrhythmia as 
being secondary to the service connected PTSD is denied.


	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


